Mr. Justice Boggs delivered the opinion of the Court. This was an action of assumpsit brought against the appellants as trustees of Olive Branch Lodge, No. 15, Independent Order of Odd Fellows, by the appellee, Langstaif, a member of the Scarlet degree of said lodge; The laws of the order provide for the payment of the sum of five dollars per week, under certain conditions, to those of its members of the Scarlet degree who are sick and disabled. The appellee claimed to be entitled to receive, and that the lodge was liable to pay to him, under its rules, regulations and by-laws, a large sum of money as such sick benefits, lie notified the proper authorities of the appellant lodge of his claim and brought certain of his demands, in compliance with the rules and regulations of the order, before the lodge for adjustment and settlement. Weekly benefits Avere alloAved and paid for a number of Aveeks, but his claims for like benefits for quite a period of time Avere denied and disallowed by the lodge. He brought this action to recover the “ sick benefits ” thus refused to be paid and for other like demands not presented to the lodge. The appellant’s trustees filed a number of pleas, in substance the same— the averments in effect being that Olive Branch Lodge is a subordinate lodge of the Grand Lodge of the Independent Order of Odd Fellows of the State of Illinois, and that the constitution and by-laws of the order provide that, if a member of the order claimed to be entitled to “ sick benefits,” he should present his claims to the subordinate lodge of which he was a member, for adjustment, and if he felt aggrieved by the decision of the subordinate lodge refusing and disallowing the claim, an appeal from such decision to the Grand Lodge should be alloAved such member, provided such appeal be taken within three months from the rendition of the decision, and that the appellee did, in pursuance of such provisions of the laws of the order, present certain of his demands to the appellant lodge, and that it' decided that he was not entitled to receive payment thereof from the funds of the order; that he did not appeal, and that the other demands for such benefits sought to be recovered by this action were not presented to or brought before the subordinate lodge for adjustment or action thereon. A demurrer was interposed to such pleas and the same sustained by the court, to which ruling the appellants excepted. Judgment was rendered against the appellant trustees, who prosecute this appeal to this court. Two questions are presented by the record. 1st. Was the appellee, after having presented his claim to the subordinate lodge, required to appeal to the Grand, Lodge from an adverse decision, or might he abandon further effort within the order and institute an action in the courts of law to recover his demand. 2d. Can a member of a subordinate lodge, claiming “ sick benefits ” from the funds of the order, omit application to the subordinate lodge therefor and institute suit at law against the lodge for such benefits. It can not be denied but that there is some conflict of authority upon these questions, but upon careful examination and'consideration of such authorities and of the reasoning and principles upon which they proceed, we are of opinion that the better rule is that a member of this order in applying' for benefits under its rules and regulations, must follow the procedure prescribed by the laws and rules of the order, and that he can not, until he has exhausted the remedies provided in such cases for an adjustment of such claims within the order, invoke the aid of courts of law. This view of the law is supported by Bacon on Benefit Societies, Sec. 94; Niblack on Mutual Benefit Societies, Sec. 130-131; Oliver et al. v. Hopkins et al., 144 Mass. 175, and many cases collected and commented upon in note to Otto v. Journeyman Tailors’ Union, 7 Amer. Stat. Rep. 165. The principle announced finds support in the reasoning of the Supreme Court of our State in The People ex rel. v. Board of Trade, 80 Ill. 134 It follows that the trial court in passing upon the sufficiency of the pleas erred in so far as it ruled that the appellee might seek the aid of the courts of law, before exhausting the remedies provided by the regulations of the order for an adjustment of his alleged demands upon the funds of the society of which he was a member. For this error the judgment is reversed and the cause remanded.